DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application Publication No. 2017/0053215 to Attenberg et al. (“Attenberg”).
As to claims 1, 8 and 15, Attenberg discloses a method, one or more non-transitory computer-readable media, a computing system performed by one or more processors [paragraphs 0051-55], the method comprising: creating a peer-reviewed collection job for a structured information item with a crowdsource platform [paragraphs 0030, 0042], wherein the crowdsource platform executes using one or more computer systems [paragraphs 0030, 0042, 0051-0055]; receiving, from the crowdsource platform, a particular text expression of the 
As to claims 2, 9 and 16, Attenberg discloses wherein: the peer-reviewed collection job, when executed by the crowdsource platform, causes a collection prompt to be presented at a crowd user device [paragraphs 0015, 0030, 0042]; and the collection prompt, when presented at the crowd user device, presents the structured information item and prompts for user input of a text expression of the structured information item [paragraphs 0015, 0030, 0042]. 
As to claims 3, 10 and 17, Attenberg discloses wherein: the creating the peer-reviewed collection job causes the crowdsource platform to automatically create a judging job corresponding to the peer-reviewed collection job [paragraphs 0018, 0030, 0042]; the judging job corresponding to the peer-reviewed collection job, when executed by the crowdsource platform, causes a judging prompt to be presented at a crowd user device [paragraphs 0015, 0030, 0042]; and wherein the judging prompt, when presented at the crowd user device, presents the particular text expression and prompts for user input of a confirmation that the particular text expression is well-formed [paragraphs 0015, 0030, 0042]. 
As to claims 4, 11 and 18, Attenberg discloses wherein: the judging prompt, when presented at the crowd user device, prompts for user input to answer one or more limited answer questions [paragraphs 0036, 0030, 0042]; the including the training example in the training data set is based on confirming that the particular text expression is well-formed [paragraphs 0036, 0039, 0032-0033, 0042-0046]; the method further comprises receiving one or 
As to claims 5, 12 and 19, Attenberg discloses wherein: the creating the peer-reviewed collection job causes the crowdsource platform to automatically create a tagging job corresponding to the peer-reviewed collection job [paragraphs 0014-0015, 0030]; the tagging job corresponding to the peer-reviewed collection job, when executed by the crowdsource platform, causes a tagging prompt to be presented at a crowd user device [paragraphs 0014-0015, 0030]; and wherein the tagging prompt, when presented at the crowd user device, presents the particular text expression and prompts for user input to assign a tag of a predefined set of tags to a keyword or keyphrase of the particular text expression [paragraphs 0014-0015, 0027, 0030]. 
As to claims 6, 13 and 20, Attenberg discloses creating a plurality of peer-reviewed collection jobs for a corresponding plurality of structured information items with the crowdsource platform; and including the training example in the training data set before the crowdsource platform has executed all the plurality of peer-reviewed collection jobs [paragraphs 0015-0017, 000032-0033, 0043-0046].
As to claims 7 and 14, Attenberg discloses training the machine learning model in the supervised learning manner for the natural language processing task based on the training example [paragraphs 0014-0017, 0029: speech recognition/audio transcription implies natural language processing task] . 

	


Conclusion
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 2017/0068659 to Rothwell et al (Fig. 4 and corresponding paragraphs).
U.S. Patent Application Publication No. 2014/0122188 to Van Pelt et al (Figs. 3, 4 and corresponding paragraphs).
U.S. Patent Application Publication No. 2017/0011029 to Chatterjee et al (Figs. 4, 10 and corresponding paragraphs).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/ANTIM G SHAH/Primary Examiner, Art Unit 2652